1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     LUIS JOSE RUIZ GAINZA
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 2:17-cr-00225-TLN
12                   Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                 STATUS CONFERENCE
13           v.
14   LUIS JOSE RUIZ GAINZA and                    DATE:          December 6, 2018
     RICARDO GABRIELE-PLAGE,                      TIME           9:30 a.m.
15                                                JUDGE:         Hon. Troy L. Nunley
                     Defendant.
16
17
             IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
18
     Scott, through Assistant United States Attorney Brian Fogerty, attorney for Plaintiff, and Federal
19
     Defender Heather Williams, through Assistant Federal Defender Hannah R. Labaree, attorneys
20
     for LUIS JOSE RUIZ GAINZA, and Attorney Kresta Daly, attorney for co-defendant
21
     RICARDO GABRIELE-PLAGE, that the status conference scheduled for December 6, 2018 be
22
     vacated and be continued to January 24, 2019 at 9:30 a.m.
23
             To date, the government has produced discovery in the form of hundreds of pages of
24
     documents, as well as a substantial amount of video evidence. Defense counsel still requires
25
     additional time to continue to review discovery with the defendants, to conduct further
26
     investigations, and to pursue negotiations with the government toward a resolution of the case.
27
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
28
      Stipulation and [Proposed] Order              -1-
      to Continue Status Conference
1    excluded from this order’s date through and including January 24, 2019, pursuant to 18 U.S.C.
2    §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
3    based upon continuity of counsel and defense preparation.
4    DATED: December 3, 2018                     Respectfully submitted,

5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ Hannah R. Labaree
                                                 HANNAH R. LABAREE
8                                                Assistant Federal Defender
                                                 Attorney for LUIS JOSE RUIZ GAINZA
9
10   DATED: December 3, 2018

11                                               /s/ Kresta Daly
                                                 KRESTA DALY
12                                               Attorney for RICARDO GABRIELE-PLAGE
13
     DATED: December 3, 2018                     MCGREGOR W. SCOTT
14                                               United States Attorney

15                                               /s/ Brian Fogerty
                                                 BRIAN FOGERTY
16                                               Assistant United States Attorney
17                                               Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order             -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendants in a speedy trial.
8            The Court orders a status conference on January 24, 2019, at 9:30 a.m. The Court orders
9    the time from December 6, 2018 up to and including January 24, 2019, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   Dated: December 4 , 2018
14
15
16
17
                                                             Troy L. Nunley
18                                                           United States District Judge

19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
